Title: John Armstrong to Thomas Jefferson, 2 May 1812
From: Armstrong, John
To: Jefferson, Thomas


          Dear Sir, La Bergerie 2d May 1812.
          I received, by the last Mail from the south, the pamphlet which you were so obliging as to address to me and percieving, by the note to page 24, that the only copy of Crozat’s charter you had met with, was that inserted by Joutel in his narrative of Le Salle’s last voyage, I take the liberty of sending to you one, which I obtained directly and in person from the depot of laws in Paris, but which I had no means of comparing with the original. It became useful to me in discussing, with the French ministers, the boundaries of Louisiana, and if it can be made so to you on any occasion, it will give me great pleasure.
          with very great respect & unalterable attachment, I am, dear Sir, Your Most Obedient & very humble servantJ Armstrong
        